EXHIBIT 10.1
CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is between David
Buche (“Executive”) and Synovis Life Technologies (“Synovis”).
RECITALS
     A. Executive was employed by Synovis as Chief Operating Officer from
June 1, 2004 until the position was eliminated on May 12, 2010 (“Separation
Date”).
     B. Executive and Synovis (“the Parties” or individually, “Party”) mutually
desire to end their relationship amicably and eliminate any potential disputes
and, therefore, voluntarily enter into this Confidential Separation Agreement
and Release.
AGREEMENTS
     Based upon the foregoing, and in consideration of the mutual promises set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
     1. Authority & Payments Received. Executive represents that he has full
power and authority to enter into this Agreement and agrees that he has been
paid all amounts due and owing as of the date of execution of this Agreement,
including but not limited to, any amounts due under any contract, all regular
salary, expenses, distributions, earned but unused vacation, bonuses and
incentive compensation, and Executive further agrees and acknowledges that such
amounts are not consideration for this Agreement.
     2. Consideration & Effective Date. The Parties recognize that, apart from
this Agreement, Synovis is not obligated to provide Executive with any of the
benefits set forth hereunder. The “Effective Date” of this Agreement shall be
eighteen (18) calendar days following the receipt of the original fully executed
copy of this Agreement by Richard W. Kramp, President & CEO, Synovis Life
Technologies, 2575 University Ave. W., St. Paul, MN 55114-1024, provided
Executive does not revoke or rescind this Agreement as stated in Section 9.
Synovis’s obligations under this Agreement are not triggered before the
Effective Date. Subject to Executive’s compliance with the terms and conditions
of this Agreement, Synovis agrees to provide Executive the following
consideration:
Synovis will provide Executive with a one-time lump sum payment in the total
gross amount of $174,656.25, less required deductions for tax withholding,
representing nine (9) months of Executive’s most recent salary plus an
additional lump sum of $38,937.68. Synovis shall include this amount on the
Executive’s Form W-2 for 2010 (hereinafter both payments shall collectively be
referred to as the “Consideration Payment”). Synovis shall pay Executive the
Consideration Payment on or before the Effective Date.

 



--------------------------------------------------------------------------------



 



     3. No Rights to Additional Benefits. Executive acknowledges and agrees
that, apart from this Agreement, Synovis is not obligated to provide Executive
with any of the benefits set forth hereunder, including the consideration
referenced in Section 2, and that such consideration is in exchange for entering
into this Agreement. Executive will not at any time seek additional
consideration from Synovis.
     4. Taxes. It is understood that Synovis makes no representations or
warranties with respect to the tax consequences of the payments referenced in
Section 2 to Executive under the terms of this Agreement. Executive further
acknowledges and agrees that the payments set forth herein may result in taxable
income to Executive under applicable federal, state, and/or local tax laws.
Executive acknowledges and agrees that he shall be solely responsible for any
taxes that may be assessed against him relating to the payments made pursuant to
this Agreement, including but not limited to all federal, state, and/or local
taxes, and any other liens, obligations, claims, or consequences to him that may
arise from this Agreement. Executive agrees to indemnify and hold Synovis
harmless from any claims, demands, deficiencies, levies, assessments,
executions, judgments or recoveries by any governmental entity against Synovis
for any amounts claimed due on account of this Agreement or pursuant to claims
made under any federal or state tax laws, and any costs, expenses or damages
sustained by Synovis by reason of any such claims, including any amounts paid by
Synovis as taxes, attorneys’ fees, deficiencies, levies, assessments, fines,
penalties, interest or otherwise; and that he will not seek any indemnification
from Synovis with respect thereto.
     5. Mutual Release.
     (a) Executive, on behalf of himself, his spouse, successors, heirs, and
assigns, hereby forever releases and discharges Synovis (including its parents,
subsidiaries, directors, officers, employees, agents, predecessors, successors,
assigns, shareholders and insurers) (the “Released Parties”) to the fullest
extent permitted by law from, and covenants not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings against Synovis
with respect to, any and all claims, debts, liabilities, demands, promises,
agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, including liquidated damages or punitive damages, actions, and causes
of action, of whatever kind or nature, whether known or unknown, fixed or
contingent, arising out of any act or omission occurring before Executive’s
execution of this Agreement, including but not limited to:
     (i) any claims based on, arising out of, or related to Executive’s
employment with, or the termination of employment with, Synovis;
     (ii) any claims arising from rights under federal, state and/or local laws,
including but not limited to those related to any form of retaliation,
harassment or discrimination on any basis, or any related cause of action, and
any labor code provisions, including but not limited to, any alleged violation
of Title VII of the Civil Rights Act of 1964; The Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Americans with Disability Act of 1990, as amended; the Occupational Safety
and Health Act, as amended; the Age Discrimination in Employment Act; the Older
Worker

- 2 -



--------------------------------------------------------------------------------



 



Benefits Protection Act; the Worker Adjustment and Retraining Notification Act;
the Family and Medical Leave Act; the Employee Retirement Income Security Act;
the Minnesota Human Rights Act; Minn. §§ 181.81; Minn. Stat. § 176.82; Minn.
Stat. §§ 181.931, 181.932, 181.935; and/or Minn. Stat. §§ 181.940—181.944;
     (iii) any claims grounded in contract or tort theories, including but not
limited to breach of express or implied contract; tortious interference with
contractual relations or prospective economic benefit; promissory estoppel;
breach of promise; breach of manuals or other policies; fraud;
misrepresentation; defamation, including libel, slander, and self-publication
defamation; negligence; negligent hiring, supervision or retention; assault;
invasion of privacy; false imprisonment; infliction of emotional distress;
harassment; or any other wrongful or unlawful acts, omissions, statements or
practices; and/or
     (iv) any other claim of any kind whatsoever, including but not limited to
any claim for damages or declaratory or injunctive relief of any kind.
Notwithstanding any language contained herein to the contrary, this Agreement
has no effect on any accrued or vested benefits to which Executive is entitled
under any employee benefit plan.
     Executive agrees, understands, and acknowledges that, except as expressly
stated herein, any and all claims which Executive has, had, or might have had
against any of the Released Parties are fully released and discharged by this
Agreement.
     (b) Synovis hereby forever releases and discharges Executive to the fullest
extent permitted by law from, and covenants not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings against Executive
with respect to, any and all claims, debts, liabilities, demands, promises,
agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, including liquidated damages or punitive damages, actions, and causes
of action, of whatever kind or nature, whether known or unknown, fixed or
contingent, arising out of any act or omission occurring before Executive’s
execution of this Agreement, including but not limited to:
     (i) any claims based on, arising out of, or related to Executive’s
employment with and performance of duties on behalf of Synovis;
     (ii) any claims grounded in contract or tort theories, including but not
limited to breach of express or implied contract; tortious interference with
contractual relations or prospective economic benefit; promissory estoppel;
breach of promise; breach of manuals or other policies; fraud;
misrepresentation; defamation, including libel, slander, and self-publication
defamation; negligence; harassment; discrimination; or any other wrongful or
unlawful acts, omissions, statements or practices; and/or

- 3 -



--------------------------------------------------------------------------------



 



     (iii) any other claim of any kind whatsoever, including but not limited to
any claim for damages or declaratory or injunctive relief of any kind related to
Executive’s former employment with Synovis.
     6. No Admission of Liability. Executive agrees and acknowledges that
nothing contained in this Agreement shall constitute or be treated as an
admission of liability or wrongdoing by Synovis or any of the Released Parties.
Synovis agrees and acknowledges that nothing contained in this Agreement shall
constitute or be treated as an admission of liability or wrongdoing by
Executive.
     7. No Lawsuits. Executive warrants and represents that he has not filed any
claims, charges, complaints or actions against Synovis, or assigned or
transferred or purported to assign or transfer to any person or entity all or
any part of or any interest in any claim released under this Agreement.
Executive also agrees that if any claim is prosecuted in his name before any
court or administrative agency that he waives and agrees not to take any award
or other damages from such suit. If any agency or court assumes jurisdiction of
any complaints, claims, or actions against Synovis or any of the Released
Parties by or on behalf of Executive, he will direct that agency or court to
withdraw the matter or to dismiss the matter in its entirety, with prejudice,
and will execute all necessary documents to effect such withdrawal and/or
dismissal with prejudice. To the extent required by law, nothing contained in
this Section will be interpreted to prevent Executive from filing a charge with
a governmental agency or participating in or cooperating with an investigation
conducted by a governmental agency.
     8. ADEA Waiver. Executive specifically agrees and acknowledges: (a) that
his waiver of rights under this Agreement is knowing and voluntary as required
under the Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”); (b) that he understands the terms of this
Agreement; (c) that Synovis advises Executive to consult with an attorney prior
to executing this Agreement; (d) that Synovis has given him a period of up to
twenty-one (21) days within which to consider this Agreement; and (e) that,
following his execution of this Agreement, he has fifteen (15) days in which to
rescind this Agreement as specified in Section 9, and that, if he chooses not to
so rescind, the Agreement shall then become effective and enforceable and the
payment listed above shall then be made to him in accordance with the terms of
this Agreement. Executive represents that if he signs this Agreement before the
expiration of the 21-day review period, it is because Executive does not need
any additional time to decide whether to sign this Agreement.
     9. Rescission. Executive may rescind this agreement by delivering written
notice of such rescission within fifteen (15) calendar days following his
execution of this Agreement. Executive understands that any such revocation must
be in writing and delivered by hand or by certified mail, return receipt
requested, within the applicable period to the attention of Richard W. Kramp,
President & CEO, Synovis Life Technologies, 2575 University Ave. W., St. Paul,
MN 55114-1024. Executive understands that if he exercises his right to rescind,
then Synovis will have no obligations under this Agreement to Executive or to
others whose rights derive from him. The Agreement shall not become effective or
enforceable until the fifteen (15) day rescission period identified above has
expired. The terms of this Agreement shall be open for acceptance by Executive
for a period of twenty-one (21) days, and he understands that he should and
Synovis hereby advises him to, consult with legal counsel regarding the releases
contained

- 4 -



--------------------------------------------------------------------------------



 



herein and to consider whether to accept Synovis’s offer and sign the Agreement.
Revocation or rescission by Executive will have no effect upon Executive’s
termination.
     10. Continuing Obligations. Notwithstanding any other provision in this
Agreement, this Agreement does not affect Executive’s continuing obligations
under any confidentiality agreement or intellectual property agreement that he
has signed with Synovis, including but not limited to Executive’s Employee
Patent and Confidential Information Agreement, signed December 5, 2008;
Executive’s Employee Confidentiality and Work For Hire Agreement, signed
March 29, 2004; and Executive’s Employee Patent and Confidential Information
Agreement, signed December 23, 1997. Other than as set forth herein, Synovis
acknowledges that it is unaware of any other agreements between Executive and
Synovis whereby Executive is bound by continuing confidentiality or intellectual
property obligations.
     11. Cooperation and Assistance. Upon request, Executive agrees to be
reasonably available for consultation by telephone and correspondence over the
period from the Separation Date until July 31, 2010, and will give reasonable
assistance and cooperation in any matter relating to Executive’s expertise,
experience, or job duties at Synovis. Executive agrees that he shall not be
entitled to any compensation for any such assistance or cooperation.Synovis
shall make reasonable efforts in the context of any consultation with Executive
to prevent the disclosure to Executive of confidential, proprietary or other
information, the disclosure of which would impose restrictions on Executive’s
ability to exercise or sell his vested stock options in compliance with legal
requirements.
     12. Proprietary Information and Return of Synovis Property. As a free and
voluntary act, and as a condition precedent to the payments payable pursuant to
this Agreement, Executive agrees to immediately return, and in the case of
documents, data or information retain no copy of, all Synovis property, if any,
in his possession, including but not limited to personal property, documents,
data, or confidential and/or proprietary information, no later than two (2) days
after the execution of this Agreement. Executive understands, acknowledges and
agrees that whether or not Executive signs this Agreement, he has a common law
obligation to protect the confidentiality of Synovis’s confidential and trade
secret information after the termination of Executive’s employment for so long
as the information remains confidential.
     13. Successors and Assigns. Executive represents and warrants that he has
not assigned or transferred any portion of any claim or rights he has or may
have to any other person, firm, corporation or any other entity, and that no
other person, firm, corporation, or other entity has any lien or interest in any
such claim. Executive further understands and agrees that this Agreement is
personal to Executive and may not be assigned by him without the written
agreement of Synovis. The rights and obligations of this Agreement shall inure
to the successors and assigns of Synovis.
     14. Entire Agreement. This Agreement contains the sole offer and full
agreement between Executive and Synovis relating to Executive’s employment with
Synovis and the termination of such employment and may not be modified, altered,
or changed in any way except by written Agreement signed by both Parties. The
Parties agree that this Agreement supersedes and terminates any and all other
written and oral agreements and understandings between the parties with respect
to Executive’s employment, including, but not limited to any such

- 5 -



--------------------------------------------------------------------------------



 



agreements and/or understandings concerning benefits to which Executive may
otherwise have been eligible or entitled, except as otherwise expressly stated
herein. The Parties agree this resolves all of Executive’s claims to any
compensation and benefits owed to Executive and that Executive shall have no
claim with respect to payments under the Management Incentive Plan (or MIP), and
2010 Major Business Objectives (MBO), or any other incentive program and no
claim to any unvested stock options or other equity awards.
     15. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law and to carry out each provision herein to the greatest extent possible, but
if any provision of this Agreement is held to be void, voidable, invalid,
illegal or for any other reason unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement will not be
affected or impaired thereby, and will be interpreted so as to effect, as
closely as possible, the intent of the Parties hereto.
     16. Non-Reliance on Other Parties. Except for statements expressly set
forth in this Agreement, neither of the Parties has made any statement or
representation to any other Party regarding a fact relied on by the other Party
in entering into this Agreement, and no Party has relied on any statement,
representation, or promise of any other Party, or attorney for any other Party,
in executing this Agreement or in making the settlement provided for in this
Agreement.
     17. Negotiated Agreement. The terms of this Agreement are contractual, not
a mere recital, and are the result of negotiations between the Parties.
Accordingly, neither of the Parties shall be deemed to be the drafter of this
Agreement.
     18. Applicable Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Minnesota without taking into account
conflict of law principles.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the Parties.
*** The remainder of this page intentionally has been left blank. ***

- 6 -



--------------------------------------------------------------------------------



 



VOLUNTARY AND KNOWING AGREEMENT: EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS CAREFULLY READ AND FREELY AND VOLUNTARILY SIGNED THIS AGREEMENT;
THAT EXECUTIVE HAS HAD AT LEAST 21 DAYS TO CONSIDER AND REVIEW THE AGREEMENT;
THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF EXECUTIVE’S
CHOICE; AND THAT EXECUTIVE SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING
SYNOVIS FROM ANY AND ALL ACTUAL OR POTENTIAL CLAIMS.
ACCEPTED AND AGREED TO:

              May 25, 2010   May 25, 2010 SYNOVIS LIFE TECHNOLOGIES   EXECUTIVE
 
            By:   /s/ Richard W. Kramp   /s/ David Buche
 
                Name: Richard W. Kramp   Name: David Buche
 
  Its: President & CEO   Address:    
 
           
 
           
 
           
 
           
 
           

- 7 -